Case: 12-1523    Document: 43    Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.


   Wntteb ~tate~ «ourt of ~peaI~
       for tbe jfeberaI «treutt

     THE RESEARCH FOUNDATION OF STATE
          UNIVERSITY OF NEW YORK,
                  Plaintiff,
                           AND

                NEW YORK UNIVERSITY,
                 Plaintiff-Cross Appellant,
                           AND

         GALDERMA LABORATORIES INC.
       AND GALDERMA LABORATORIES, L.P.,
             Plaintiffs-Cross Appellants,
                            v.
         MYLAN PHARMACEUTICALS INC.,
               Defendant-Appellant,


         MYLAN PHARMACEUTICALS INC.,
                Plaintiff-Appellant,
                            v.
       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
           Defendants-Cross Appellants,
                           AND

      SUPERNUS PHARMACEUTICALS, INC.,
              Defendant-Appellee.
Case: 12-1523    Document: 43    Page: 2   Filed: 10/15/2012




 RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS           2




           2012-1523, -1524, -1555, -1556, -1557


    Appeals from the United States District Court for the
 District of Delaware in case nos. 09-CV-0184 and 10-CV-
 0892, Judge Leonard P. Stark.


     THE RESEARCH FOUNDATION OF STATE
          UNIVERSITY OF NEW YORK,
                  Plaintiff,
                           AND

       SUPERNUS PHARMACEUTICALS, INC.,
                Plaintiff-Appellee,

                           AND

                NEW YORK UNIVERSITY,
                 Plaintiff-Cross Appellant,

                           AND

       GALDERMA LABORATORIES INC. AND
        GALDERMA LABORATORIES, L.P.,
            Plaintiffs-Cross Appellants
                            v.

            IMPAX LABORATORIES, INC.,
                Defendant-Appellant.


          2012-1545, -1546, -1590, -1591, -1592
Case: 12-1523       Document: 43    Page: 3    Filed: 10/15/2012




 3           RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS

     Appeals from the United States District Court for the
  District of Delaware in case nos. 09-CV-0703 and 11-CV-
                0477, Judge Leonard P. Stark.


          GALDERMA LABORATORIES INC. AND
           GALDERMA LABORATORIES, L.P.,
               Plaintiffs-Cross Appellants,
                              AND

          SUPERNUS PHARMACEUTICALS, INC.,
                   Plaintiff-Appellee,

                               v.

 LUPIN LIMITED AND LUPIN PHARMACEUTICALS,
                    INC.,
             Defendants-Appellants.


                        2012-1566, -1596


        Appeals from the United States District Court for the
     District of Delaware in case no. 10-CV-1112, Judge Leo-
                          nard P. Stark.


        THE RESEARCH FOUNDATION OF STATE
             UNIVERSITY OF NEW YORK,
                     Plaintiff,
                              AND

                  NEW YORK UNIVERSITY,
                      Plaintiff-Appellant,
                              AND
Case: 12-1523    Document: 43     Page: 4    Filed: 10/15/2012




 RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS              4


        GALDERMA LABORATORIES INC. AND
         GALDERMA LABORATORIES, L.P.,
               Plaintiffs-Appellants
                             v.

 LUPIN LIMITED AND LUPIN PHARMACEUTICALS,
                      INC.,
           Defendants-Cross Appellants.


                  2012-1597, -1598, -1599


     Appeals from the United States District Court for the
  District of Delaware in case no. 09-CV-0483, Judge Leo-
                       nard P. Stark.


                       ON MOTION


                         ORDER
      Upon consideration of Galderma Laboratories Inc., et
 al.'s unopposed motions to consolidate the above cap-
 tioned appeals and set the briefing schedule,

     IT Is ORDERED THAT:

 (1) The motions are granted. Mylan Pharmaceuticals,
 Inc., Impax Laboratories, Inc., Lupin Limited, and Lupin
 Pharmaceuticals, Inc.'s principal briefs are due October 1,
 2012. Galderma Laboratories Inc., Galderma Laborato-
 ries, L.P., Supernus Pharmaceuticals, Inc., and New York
 University's principal and response briefs are due No-
 vember 13, 2012.       Mylan, Impax, and Lupin's re-
Case: 12-1523     Document: 43     Page: 5    Filed: 10/15/2012




 5         RESEARCH FOUNDATION V. MYLAN PHARMACEUTICALS

 sponse/reply briefs are due December 26,2012. Galderma
 and New York University's reply briefs are due January
 11,2013.

 (2) The revised official caption is reflected above.

                                      FOR THE COURT



                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s26